                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                              :      CHAPTER 13 PROCEEDINGS

JIM R. RAMSEY                                       :      CASE NO. 16-62188

JENNIFER L. RAMSEY                                  :      JUDGE RUSS KENDIG

DEBTOR(S)                                           :      MOTION TO LIMIT NOTICE

******************************************************************************


       Now comes the Chapter 13 Trustee, Dynele L. Schinker-Kuharich, and moves this

Court to limit notice to the Debtor(s) and the Debtor(s)’ Attorney for the Modification the

Trustee filed on March 26, 2019 due to the Creditors not being adversely affected.



       THEREFORE, the Trustee respectfully requests that the Court grant the Trustee’s

Motion.


                                            /s/ Dynele L. Schinker-Kuharich
                                            Dynele L. Schinker-Kuharich, Chapter 13 Trustee




16-62188-rk      Doc 42    FILED 03/26/19       ENTERED 03/26/19 09:08:17            Page 1 of 2
                               CERTIFICATE OF SERVICE

I certify that on March 26, 2019, a true and correct copy of the MOTION was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

RYAN J GERACE, on behalf of JIM R. and JENNIFER L. RAMSEY, at RJGerace@gmail.com

And by regular U.S. Mail, postage prepaid, on:

JIM R. and JENNIFER L. RAMSEY
1417 ROWLAND AVENUE, NE
CANTON, OH 44705
                                            /s/ Dynele L. Schinker-Kuharich
                                            Dynele L. Schinker-Kuharich, Chapter 13 Trustee
                                            200 Market Avenue North, Suite LL30
                                            Canton, Ohio 44702
                                            330-455-2222




16-62188-rk      Doc 42    FILED 03/26/19        ENTERED 03/26/19 09:08:17         Page 2 of 2
